In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-17-00234-CR
           No. 02-17-00235-CR
      ___________________________

 JAMES STEVEN CHAMPION, Appellant

                      V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 4
           Tarrant County, Texas
   Trial Court Nos. 1480031D, 1465584D


 Before Sudderth, C.J.; Gabriel and Bassel, JJ.
  Memorandum Opinion by Justice Gabriel
                          MEMORANDUM OPINION

      In separate causes, the State charged appellant James Steven Champion with a

third-degree felony count of injury to a disabled individual (Cause No. 1465584D), see

Tex. Penal Code Ann. § 22.04(a)(3), (f) (West Supp. 2018), and a third-degree felony

count of assault involving family violence by impeding the normal breathing or

circulation of the blood (Cause No. 1480031D), see id. § 22.01(a)(1), (b)(2)(B) (West

Supp. 2018). The State also alleged in both causes that Champion had a prior felony

conviction. Champion pleaded guilty to both offenses and true to the prior felony

allegations, and the jury assessed his punishment at twenty years’ confinement in both

causes. See Tex. Penal Code Ann. § 12.33(a) (West 2011), § 12.42(a) (West Supp.

2018) (enhancing the potential range of punishment for a third-degree felony to a

term of confinement not less than two years or more than twenty years where the

accused has a prior felony conviction). The trial court sentenced him accordingly and

ordered the sentences to run concurrently. Champion subsequently filed a notice of

appeal in each case.

      Champion’s court-appointed appellate counsel has filed a motion to withdraw

as counsel, accompanied by an Anders brief in support of that motion. See Anders v.

California, 386 U.S. 738 (1967). In the brief, counsel states that in his professional

opinion, this appeal is frivolous and without merit. After Champion’s counsel filed

his motion to withdraw and Anders brief, we notified Champion and invited him to

file a pro se response. We granted Champion several extensions to file a response, yet

                                          2
he never did so. The State has filed a letter stating it agrees with counsel’s conclusion

that the record reveals no arguable grounds for granting Champion relief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, we have an

obligation to undertake an independent examination of the record. See Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23

(Tex. App.—Fort Worth 1995, no pet.). In this evaluation, we consider the record,

the arguments raised in the Anders brief, and any issues the appellant points out in his

pro se response. See United States v. Wagner, 158 F.3d 901, 902 (5th Cir. 1998); In re

Schulman, 252 S.W.3d 403, 408–09 (Tex. Crim. App. 2008) (orig. proceeding).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel and the State that this appeal is wholly frivolous and without merit; we find

nothing in the record that arguably might support an appeal. See Bledsoe v. State,

178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684,

685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to withdraw

and affirm the trial court’s judgments.

                                                      /s/ Lee Gabriel

                                                      Lee Gabriel
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 3, 2019

                                           3